UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q  QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-144888 SN Strategies Corp. (Exact name of registrant as specified in its charter) Nevada 01-0660195 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1077 Balboa Avenue, Laguna Beach, California 92651 (Address of principal executive offices) (714) 651-8000 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicated by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yeso No o Indicate by check mark whether the registrant is a large accelerated file, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesxNo o State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practical date.As of May 13, 2010, there were 4,500,012 shares of the issuer’s $.001 par value common stock issued and outstanding. 1 PART I – FINANCIAL INFORMATION Item 1.Financial Statements SN STRATEGIES CORP. (A Development Stage Company) BALANCE SHEETS ASSETS March 31, 2010 (Unaudited) December 31, Current assets Cash $ $ Total current assets Other assets Investment Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $ $ Income taxes payable Note payable, related party Total current liabilities Stockholders’ equity (deficit) Preferred stock, $.001 par value; 5,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $.001 par value; 65,849,200 shares authorized, 4,500,012 and 4,500,012 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively 4,500 4,500 Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity (deficit) ) ) Total liabilities and stockholders’ equity (deficit) $ $ See accompanying notes to unaudited financial statements. 2 SN STRATEGIES CORP. (A Development Stage Company) STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Inception (January 18, 2002) to March 31, Net revenue $ $ $ Operating expenses Legal and professional Dues and fees 18 Rent General and administrative Total operating expenses Other income (expense) Interest income (expense), net ) ) ) Loss from continuing operations before income taxes ) ) ) Provision for income taxes Loss from continuing operations ) ) ) Discontinued operations - - ) Net loss $ ) $ ) $ ) Net loss per common share from continuing operations – basic and diluted $ ) $ ) $ ) Net loss per common share from discontinued operations – basic and diluted $
